DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 4 are amended 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over …   Chen (US 20100060402 A1) in view of Cho et al. (US 20170229900 A1) and further in view of Ishuzuka (US 20170117868 A1).
Regarding Claim 1:
Chen teaches an on-chip balun transformer, comprising: 
a primary winding (320, 322; Fig. 3A; para 0021), wherein the primary winding is {see below “i” for “an asymmetrical winding inductor”} and comprises at least one parallel coil and a plurality of first serial semi-turn coils (320(1-3), 322(1-3), Fig. 3A) connected to the at least one parallel coil {(i.e. 320(1) and 320(2) are in parallel in Fig. 3A)}; a secondary winding (340, 342; Fig. 3A; para 0021) magnetically coupled to the primary winding, wherein the secondary winding is a symmetrical (construed from Fig. 3A) winding inductor and comprises a plurality of second serial semi-turn coils {340(1-3), 342(1-3), Fig. 3A} connected to each other; 
wherein, at least one of the second serial semi-turn coils is located within the at least one parallel coil; {(i.e. 340(1) and 340(2) are in parallel in Fig. 3A} the primary winding and the secondary winding are coplanar (see Abstract or para 0021).  
As indicated above for “i”, Chen does not teach an asymmetrical winding inductor.
Cho disclose in paragraph 0096 that the first coil part 130 has, for example, an asymmetrical shape (see Fig. 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Chen in view of Cho have primary winding is an asymmetrical winding inductor to provide a coil module having increased spatial efficiency of various kinds of coils (see para 0007).
Chen and Cho do not teach at least one parallel-connected coil, as claimed.
However, Ishuzuka disclose in paragraph 0068 (see Fig. 4 and 6A) that a parallel connection portion of the conductors L1B1 and L1B2 in the first coil L1 illustrated in FIG. 6A. Similarly, the positions of the via-conductors V7 and V8 illustrated in FIG. 4.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen in view of Ishuzuka to have at least one parallel-connected coil to provide better impedance matching for the transformer (see para 0013).

Regarding Claim 2:
As applied to claim 1, the modified Chen teaches the at least one parallel-connected coil comprises a plurality of parallel-connected semi-turn coils each comprising a plurality of semi- turn coils (construed from Fig. 3A) and a first metal bridge group (324, 344; Fig. 3A; para 0021), the first metal bridge group connects terminals of the semi-turn coils and crosses over the second serial semi-turn coils of the secondary winding.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Cho in view of Ishuzuka and further in view of Huang (US 20150270054).
Regarding Claim 4:
As applied to claim 2, Chen teaches wherein, the on-chip balun transformer is formed in N metal layers (N is a positive integer) {i.e. two layers 352, 354 in Fig. 3B see para 0027, where 2 is positive integer} on a semiconductor substrate (302)
in a bottom-up manner, 
 (i.e. layers 352 in Fig. 3B); the first metal bridge group (342) is formed on an (N-1)-th metal layer (i.e. layers 354 in Fig. 3B) of the N metal layers;
Chen does not teach the on-chip balun transformer further comprises a third metal bridge group formed on a second metal layer to an (N-2)-th metal layer of the N metal layers, as claimed.  
However, Huang teaches that the segment 222 of the secondary winding is electrically connected to the bridge which is formed by the third metal layer (for example 
the bridge 234 in FIG. 2B) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen in view of Huang to have the on-chip balun transformer further comprises a third metal bridge group formed on a second metal layer to an (N-2)-th metal layer of the N metal layers to provide an 
integrated stacked transformer, which has high quality factor and coupling 
coefficient (see para 0005).

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837